Citation Nr: 1709900	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected disability.

2.  Entitlement to an initial compensable rating for bilateral shin splints.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left knee arthritis and patellar bursitis, status post arthroscopy, with scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1995 to September 2000.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction currently resides with the RO in Winston-Salem, North Carolina.  

In November 2015, the Board previously remanded this matter.  Pursuant to the Board's directives, the RO requested outstanding VA and private treatment records, scheduled a VA examination, and issued a supplemental statement of the case (SSOC), denying the Veteran's claims.  See November 2015 Correspondence, January 2016 VA Examinations, and March 2016 SSOC.  Accordingly, all remand instructions issued by the Board have been complied with, and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claims for service connection for right foot disability and for an increased evaluation for left knee arthritis and patellar bursitis, status post arthroscopy, with scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entirety of the appeal period, the Veteran's bilateral shin splints are not shown to have been manifested by malunion of the tibia or fibula, or to have caused knee or ankle disability.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral shin splints have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.71a, Code 5262 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met with respect to the claim adjudicated herein.  See December 2007 and November 2009 VCAA letters.  The AOJ readjudicated this portion of the appeal most recently in the March 2016 supplemental statement of the case.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.  

Also, with the increased rating claim adjudicated herein, the Board also finds that he has been afforded adequate assistance.  His pertinent service treatment records are of record.  VA Medical Center and private treatment records have been obtained.  The Veteran has been provided an appropriate VA examination, which is found to be adequate.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Shin Splints

The Veteran contends that his service-connected shin splints warrant a 10 percent rating for malunion of the tibia and fibula with slight knee or ankle disability.  See August 2010 VA Form 9.  Nevertheless, the Board finds that a 10 percent rating is not warranted as the record is devoid of evidence, which would indicate that such symptomatology was present during the appeal period.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Rating of the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptoms justifying a rating under one diagnostic code is duplicative of or overlapping with the symptoms justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994). 

The RO has rated the Veteran's bilateral shin splints under Code 5262 (for impairment of the tibia and fibula). Under this Code, a noncompensable rating is warranted if there is no malunion of the tibia and fibula with slight knee or ankle disability. A compensable rating of 10 percent is warranted for malunion of the tibia and fibula with slight knee or ankle disability. The next higher rating of 20 percent is warranted for malunion of the tibia and fibula with moderate knee or ankle disability. A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability. A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace. 38 C.F.R. § 4.71a.

In August 2008, the Veteran underwent a private examination to assess his knee pain.  See Dr. J. B. records.  The Veteran demonstrated left flexion to 125 degrees on active motion and 130 degrees on passive motion and normal extension.  His right knee was limited to 130 degrees of flexion on active motion and was normal on passive motion and on extension, with pressing pain at the distal one-third of the medial edge of the tibia.  The examiner diagnosed arthritis, chronic pre-patellar bursitis, and chronic periostitis of the medial tibial surfaces of both knees.

In August 2009, a subsequent private orthopedic examination revealed that the Veteran had no valgus or varus misalignment in the knees or ankles, no outward signs of inflammation, no lower leg edema or varicosis, and only minimal effusion.  See Dr. J. B. records.  There was significant tenderness of the medial joint compartment as well as medial patellar facet, palpable crepitation and discrete patellar displacement pain.  

The Veteran's shin splints were most recently evaluated in the January 2016 VA examination.  Objective testing revealed normal osseous alignment and mineralization, no fracture or dislocation, no lytic or blastic lesions, and no soft tissue calcification or radiopaque foreign body.  The examiner indicated that these were normal results.  Upon further evaluation, the examiner noted that the Veteran's shin splints did not affect range of motion of the knee or ankle and that he had no instability of the knee. 

The Board notes that the Veteran's lay statements may be competent to describe the occurrence of lay-observable events or the presence of disability or symptoms of a disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination as to whether he has malunion of the tibia and fibula with slight knee or ankle disability requires specialized training and is therefore not susceptible of lay opinion.  Consequently, the Veteran's statements do not constitute competent medical evidence in support of the claim. 

Based on the foregoing, the evidence fails to show symptomatology which would warrant a compensable rating of 10 percent for bilateral shin splints.  Accordingly, the claim for an initial compensable rating for bilateral shin splints must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral shin splints is denied. 


REMAND

The Veteran was most recently examined for compensation and pension purposes in January 2016.  With regard to the Veteran's claimed right foot disability, the VA examiner ultimately found that the Veteran had a current disability consisting of severe insertional Achilles tendon enthesophyte.  The examiner then opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by a claimed in-service injury, event or illness.  However, the examiner failed to provide an opinion regarding secondary service-connection as to whether the Veteran's service-connected disabilities aggravated his right foot disability.  As such, the VA examiner's opinion regarding the right foot disability is inadequate for rating purposes. 

The January 2016 VA examiner also assessed the Veteran's service-connected left knee arthritis and patellar bursitis.  The report of that examination is comprehensive and, for the most part, adequate.  However, and rather unfortunately, the report only evaluated range of motion testing for flexion and extension and did not indicate whether the range of motion testing included active and passive motion.  VA examinations should document range of motion testing on "active and passive motion and in weight-bearing and nonweight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups."  See Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Therefore, the VA examination of the Veteran's left knee is inadequate.  

Also, the August 2009 private evaluation showed no scarring abnormalities pertaining to the Veteran's service-connected left knee disability (characterized as left knee arthritis and patellar bursitis, status post arthroscopy, with scars).  The January 2016 evaluation did not discuss any scarring pertaining to this disability.  The examination conducted pursuant to this remand should address any scarring pathology associated with this service-connected disability.  

In light of the foregoing, the Board finds that additional VA examinations and opinions are required.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter pertaining to the claim for service connection for a right foot disability, to include as secondary to a service-connected disability.

2.  Obtain all outstanding VA and private medical records and associate the documents with the claims file.  All attempts to obtain these records must be documented in the claims file.

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his right foot disability-as well as the current severity of the service-connected left knee arthritis and patellar bursitis, status post arthroscopy, with scars.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a)  After considering the pertinent information in the record, the VA examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any diagnosed right foot disability is proximately due to or caused by the Veteran's service-connected disabilities or is otherwise aggravated (increased in severity beyond the normal progress of the disorder) by the Veteran's service-connected disabilities.  [The examiner is hereby informed that the Veteran's service-connected disabilities include right knee stress changes/arthritis; left knee arthritis and patellar bursitis, status post arthroscopy, with scars, and bilateral shin splints.]  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016).

b) To comply with Correia, range of motion testing of the Veteran's left knee must include testing in active motion and passive motion-and in weight-bearing and nonweight-bearing motions.  If such are not applicable, the examiner should state such along with an explanation. 

c)  Also with regard to the Veteran's service-connected left knee disability, the examiner should discuss any weakened movement, excess fatigability with use, incoordination, and painful motion-as well as any scarring associated with this disability.
d)  And, with regard to the Veteran's service-connected left knee disability, the examiner should address range of motion lost specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.  

e)  The examiner should also comment on whether the Veteran's service-connected left knee disability affects his ability to gain and maintain employment.  

The examiner must provide a rationale for all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4.  Finally, readjudicate the issues remaining on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claims remain denied, the Veteran and his representative should be furnished an SSOC and provided with the appropriate opportunity to respond.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


